Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered April 22, 1993, convicting him of assault in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s claim, the trial court’s ruling permitting the prosecutor to ask the defendant whether or not *445he had been convicted of a felony in 1987 and another in 1990, without going into the underlying facts of these cases, was not an improvident exercise of discretion (see, People v Pender, 221 AD2d 573; People v Ardila, 202 AD2d 514, affd 85 NY2d 846).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.